DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 6/8/2021 has been entered.

Response to Amendment
Applicants’ response filed 6/8/2021 amended claim 16.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Placek and Placek in view of Girshick from the office action mailed 2/10/2021; therefore these rejections are maintained below.  Applicants filed a terminal disclaimer to obviate the double patenting rejection from the office action mailed 2/10/2021; therefore this rejection is withdrawn.      

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted 2/22/2021 and 5/5/2021 were filed after the mailing date of the final office action on 2/10/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 16, 20-25, 27 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Placek et al., US Patent Application Publication No. 2006/0240999 (hereinafter referred to as Placek).    
9-16 alkyl methacrylate (Monomer (B) of claim 16 and reads on claim 22) in the molar ratio discussed above wherein the (meth)acrylate monomeric units make up more than 100 wt% of all the monomeric units in the copolymer (as recited in claims 16 and 23-25) (Para. [0025]-[0026]), and 0 to 10 wt% of antiwear agents and detergents (as recited in claim 27) (Para. [0069]).  

Claim Rejections - 35 USC § 103
8.	Claims 23-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Placek in view of Girshick et al., EP Publication No. EP2607465 (hereinafter referred to as Girshick).
Regarding claims 23-24 and 28-30, Placek discloses all the limitations discussed above but does explicitly the polyalkylmethacrylate including a C18 unit as recited in claims 23-24, nor the TBN for a two-stroke marine engine as recited in claims 28-30.  
1-18 alkyl groups (Para. [0044]-[0052]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the PMAs of Girshick in the composition of Placek as it is a simple substitution of one known element for another in order to obtain predictable results as the compositions are very similar and include the same base oil and additive types and the viscosity index improver includes overlapping alkyl groups as those disclosed in Placek to enhance the viscometric properties of the composition. 
 
Response to Arguments
9.	Applicant’s arguments filed 6/8/2021 regarding claims 16, 20-25, 27-30 and 33-34 have been fully considered and are not persuasive.  
  	Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth above.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their viscosity index improving copolymers against the closest prior art by the Affidavit signed by Denis Lancon on 4/26/2021.     
Regarding the second criteria – the claims are not commensurate in scope with the data provided even after applicants’ amendments and the second Affidavit signed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771